Citation Nr: 0939072	
Decision Date: 10/15/09    Archive Date: 11/10/09

DOCKET NO.  07-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A VA audiological examination was conducted in September 
2006, which showed puretone thresholds sufficient to 
establish a bilateral hearing disability for VA purposes.  
See 38 C.F.R. § 3.385 (2007).  The examiner opined that the 
Veteran's hearing loss was not related to noise exposure 
while in the military service.  However, the examiner did not 
provide any rationale for this opinion.  

Accordingly, the Board finds the September 2006 VA 
examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if VA provides the veteran with an 
examination in a service connection claim, the examination 
must be adequate).  Therefore, a new VA opinion must be 
obtained to determine whether the Veteran's current hearing 
loss is related to the acoustic trauma sustained during his 
military service.  To that end, if the record shows (a) 
acoustic trauma due to significant noise exposure inservice 
and audiometric test results reflecting an upward shift in 
tested thresholds inservice, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, the examiner must consider whether there is a 
medically sound basis to attribute the post-service findings 
to the injury inservice, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155 (1993) (holding that if hearing loss as defined 
by 38 C.F.R. § 3.385 is not shown inservice or at separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  


Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of his current bilateral 
hearing loss.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies, 
to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000, and 4000 Hertz; provide the 
puretone threshold average; and must also 
state the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.  If such findings cannot be 
obtained or reported, to include as due 
to an inconsistency in findings, the 
examiner must provide an explanatory 
statement regarding the absence of 
findings or inconsistency of test 
results.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current 
bilateral hearing loss is related to the 
Veteran's period of military service, or 
to any incident therein, to include as 
due to noise exposure.  The examiner is 
reminded that VA law and regulation as 
discussed above, does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, the examiner must so state 
and provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.


2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  When the above development has been 
completed, the issue of entitlement to 
service connection for bilateral hearing 
loss must be readjudicated.  If the 
benefit sought on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


